Citation Nr: 9905008	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1942 to August 
1943, and from September 1950 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) increased the evaluation for 
prostatitis from 0 percent disabling to 20 percent disabling.  
The RO also declined an increased rating for hypertension.


REMAND

The Board notes that additional medical records may be 
pertinent to the proper adjudication of the appellant's claim 
for an increased rating for prostatitis.  During the January 
1997 prostate examination, the appellant reported recent 
history of treatment for balanitis, secondary to Candida 
infection, in late 1996.  Additionally, the examining 
physician referred to an October 1995 finding of a prostate 
specific antigen of 3.5.  The Board is of the opinion that 
these records, which are not currently associated with the 
record on appeal, should be obtained before the case is 
decided.

Additionally, on January 12, 1998, while this appeal was 
pending before the Board, new regulations promulgated by VA 
for rating diseases of the cardiovascular system, to include 
hypertension, became effective.  38 C.F.R. §§ 4.100, 4.101, 
1.102, 4.104; see Federal Register, Vol. 62, No. 238, January 
12, 1998, pages 65207- 65224.  The holding of the U.S. Court 
of Veterans Appeals in Karnas v. Derwinski, 1 Vet.App. 308 
(1991), requires that the appellant's claim for an increased 
rating for hypertension be considered under both the old and 
the new criteria, and the most favorable version applied.  
But see Rhodan v. West, No. 96-1080 (U.S. Vet.App. Dec. 1, 
1998).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant and 
request the names, addresses and approximate 
treatment dates of all post- service providers of 
treatment for prostatitis and hypertension, if 
any.

2.  The RO should obtain all VA treatment records, 
both inpatient and outpatient, related to the 
appellant's treatment for prostatitis and 
hypertension.

3.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
presently certified for appeal to the Board with 
consideration given to all of the evidence of 
record, including any additional medical evidence 
obtained by the RO pursuant to this remand.  The 
RO should readjudicate the claim for an increased 
rating for hypertension under the revised 
criteria.  If the benefit sought is not granted, 
the appellant and his representative should be 
provided a Supplemental Statement of the Case 
which includes the revised criteria for 
hypertension.  The case should then be returned to 
the Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


